Case 8:20-cv-00587-WFJ-SPF Document 26 Filed 03/22/21 Page 1 of 4 PageID 162




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 ROBERT MERCED, Individually and on
 behalf of the ESTATE OF ELVIA
 RIVERA,

              Plaintiffs,                                          Civil Action No.:
                                                               8:20-cv-00587-WFJ-SPF
       v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

              Defendant.


                       JOINT MOTION FOR MODIFICATION OF
                    CASE MANAGEMENT AND SCHEDULING ORDER

       Pursuant to Federal Rules of Civil Procedure 6(b) and 16(b)(4), plaintiff Robert Merced,

Individually and on behalf of the Estate of Elvia Rivera, and defendant Novartis Pharmaceutical

Corporation (“NPC”) jointly move this Court to modify the Scheduling Order in this case.

Specifically, the parties request all discovery and pre-trial deadlines to be extended by

approximately six months to allow the parties sufficient time to complete discovery. This is the

first request for an extension of discovery timelines.

       Good cause exists to modify the current Scheduling Order because, despite their best

efforts, the parties will be unable to reasonably meet the Scheduling Order’s current deadlines for

reasons that were not foreseeable at the time the scheduling order was entered. See Fed. R. Civ. P.

6(b); 16(b)(4). The inability to meet the current deadlines is not because of a lack of effort from

the parties. Since the entry of the Court’s original Scheduling Order on June 8, 2020 (ECF No.

22), the parties have been diligent in their discovery efforts. To date, these efforts have included,

among other things, the exchange of written discovery requests and responses, NPC’s production
Case 8:20-cv-00587-WFJ-SPF Document 26 Filed 03/22/21 Page 2 of 4 PageID 163




of more than 10 million pages of NPC documents from a previous litigation to plaintiffs, exchange

of the decedent’s medical records, which consist of more than 7,000 pages from numerous

physicians (with more likely forthcoming), a Rule 30(b)(6) deposition (and another upcoming on

March 23, 2021). The parties also have regularly conferred to address discovery matters and

achieved resolutions without need for the Court’s involvement.

       The parties continue to complete document production and are in the process of scheduling

depositions of fact witnesses. The disruption caused by the COVID-19 pandemic, including the

resulting travel restrictions and safety precautions, has delayed the depositions of fact witnesses

and continues to cause scheduling hurdles. Although substantial progress has been made, the

discovery process has taken longer than the parties anticipated, and there is still more fact

discovery needed from both parties. This includes corporate discovery, such as additional

production of documents and depositions of NPC personnel, collecting additional medical records

from physicians, including newly discovered physicians as part of the iterative records collection

process, and taking depositions of Mr. Merced and physicians. It is important to conduct as much

of this fact discovery as possible prior to finalizing the parties’ expert reports and to prepare for

expert depositions. Based on these circumstances, the parties reasonably and in good faith have

determined that they will likely require an additional six months to complete discovery, and have

otherwise adjusted the subsequent deadlines in accordance with the intervals set in the Court’s

prior Scheduling Order.

       Accordingly, the parties jointly request the following modifications to the Scheduling

Order in this case:
Case 8:20-cv-00587-WFJ-SPF Document 26 Filed 03/22/21 Page 3 of 4 PageID 164




                                                                              Proposed
                  Event                        Current Deadline             New Deadline
 Plaintiff Expert Disclosure                     July 12, 2021              Jan. 12, 2022
 Defendant Expert Disclosure                     Aug. 9, 2021                Feb. 2, 2022
 Discovery Cut-Off                               Sept. 8, 2021               Mar. 8, 2022
 Mediator Selection/Scheduling                   Sept. 10, 2021             Mar. 10, 2022
 Conduct Mediation                               Oct. 11, 2021                Apr., 2022


 Dispositive Motion                              Oct. 12, 2021              Apr. 12, 2022
 Pretrial Statement                              Dec. 2, 2021                June 2, 2022
 Pretrial Conference                             Dec. 9, 2021                June 9, 2022
 Trial Term                                       Jan. 3, 2022               July 1, 2022

       WHEREFORE, the parties respectfully ask that the Court grant this joint request for a

modification of the Scheduling Order in accordance with the above-stated operative dates.



Dated: March 22, 2021                       Respectfully submitted,


 /s/ Francisco A. Albites                    /s/ Michael J. Thomas
 Francisco A. Albites #78046                 Michael J. Thomas (Florida Bar No: 897760)
 PARKER WAICHMAN LLP                         Jacqueline R. A. Root (Florida Bar No: 0085700)
 27299 Riverview Center Boulevard            Kathryn L. Hood (Florida Bar No: 69337)
 Suite 108                                   Pennington, P.A.
 Bonita Springs, Florida 34134               215 South Monroe Street, 2nd Floor
 Telephone: (239) 390-8612                   Tallahassee, Florida 32301
 Facsimile: (239) 390-0055                   (850) 222-3533
 falbites@yourlawyer.com
                                             Robert E. Johnston, Esq. (admitted Pro Hac Vice)
 Raymond C. Silverman (Pro Hac Vice)         rjohnston@hollingsworthllp.com
 PARKER WAICHMAN LLP                         Andrew L. Reissaus, Esq. (admitted Pro Hac
 6 Harbor Park Dr.                           Vice)
 Port Washington, NY 11050                   areissaus@hollingsworthllp.com
 Telephone: (516) 466-6500                   Hollingsworth LLP
 Facsimile: (516) 466-6665                   1350 I Street Northwest
 rsilverman@yourlawyer.com                   Washington, District of Columbia 20005
                                             (202) 898-5800


 Attorneys for Plaintiff                     Attorneys for Defendant Novartis
                                             Pharmaceuticals Corporation
Case 8:20-cv-00587-WFJ-SPF Document 26 Filed 03/22/21 Page 4 of 4 PageID 165




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, the foregoing document was served upon all

counsel of record using the Court’s CM/ECF system.




                                                  /s/Francisco A. Albites
                                                  Francisco A. Albites, Esq.
